Exhibit 10.43
EXECUTION COPY
CONTRACT OF EMPLOYMENT
(including particulars of terms of employment required
by the Employment Rights Act 1996)

     
EMPLOYER
  TRAVELPORT INTERNATIONAL LTD. of Axis One, Axis Park, 10 Hurricane Way,
Langley, Berkshire SL3 8AG United Kingdom. Registered company number 1254977
England (“the Company”).
 
   
EMPLOYEE
  Philip Emery
 
   
DATE
  17 March 2010

  1.   Commencement of employment         Your employment with the Group began
on 11 September 2006 which is the date of commencement of your period of
continuous employment. Pursuant to the terms of a service agreement entered into
as of the date hereof, you are also employed by Travelport plc as Chief
Financial Officer of Travelport plc. The terms of this contract shall be
conditional on, and shall take effect as of the date of, completion of the
proposed initial public offering (the IPO) of the Company’s ordinary shares on
the London Stock Exchange (LSE). In the event the IPO on the LSE is not
completed by 31 December 2010, this contract shall be null and void and of no
effect.     2.   Job title         You are employed as Chief Financial Officer,
Travelport GDS at Senior Executive Leadership level. The content of your job may
be varied from time to time.     3.   Duties

  3.1   You will carry out such duties and comply with such instructions
consistent with your position and status as the Company reasonably determines
from time to time.     3.2   You will report to Gordon Wilson, the President and
CEO of Travelport GDS (or his successor); provided, however, that the Company
may change this reporting relationship so that you have substantially equivalent
accountability and responsibility.

  4.   Place of work

  4.1   Your normal place of work will be the Company’s offices at Langley.    
4.2   You may be required to undertake business trips or temporary work
placements within the UK and abroad in the course of the performance of your
duties.

 



--------------------------------------------------------------------------------



 



  4.3   You may be required to work on a permanent basis at any other (current
or future) premises of the Company or any Group Company within a radius of 50
miles of Langley. If as a result of such relocation you are required to move
home your relocation expenses will be refunded to the extent provided for in the
Company’s relocation policy in accordance with the terms of that policy which
may be revised from time to time.

  5.   Remuneration

  5.1   Your basic salary is £92,500 per annum effective upon the IPO. This
basic salary is payable monthly in arrears in accordance with the Company’s
normal payroll practices by electronic transfer direct to your bank.     5.2  
Your salary will be reviewed annually. Salary review does not automatically
entitle you to a salary increase.     5.3   You are required to inform the
Company’s payroll department without delay if an over or under payment of
salary, expenses or any other benefit is mistakenly made to you.     5.4   You
are eligible to earn 75% of your base annual salary under this agreement at
target with the potential to earn up to 200% of your target bonus (i.e. 150% of
your base annual salary) at the discretion of the Board. Your bonus will be
based on the enterprise performance targets as set by the Board. These may vary
from year to year. Bonus payment is at the discretion of the Company and subject
to the approval of the Board.

  6.   Expenses         If you incur travelling expenses (other than travel to
and from work), accommodation or other expenses in the course of carrying out
your duties, you will be reimbursed for these by the Company on production of
appropriate vouchers or receipts in accordance with the Company’s current policy
on expenses, a copy of which appears on the Company Intranet.     7.  
Perquisites         During your employment you will be provided with perquisites
for UK executives at your level, including without limitation those set forth in
clause 11 of this agreement, subject to the prevailing rules, policy or plan,
which may be revised from time to time. In addition, you will continue to be
permitted to use a car service for commuting purposes to and from work as
necessary, and this will be a taxable benefit to you. Your eligibility to
participate in these schemes and to receive benefits under them shall cease upon
termination of your employment for whatever reason. The Company reserves the
right to vary, replace or discontinue all or any of these perquisites from time
to time.     8.   Hours of Work

  8.1   The Company operates normal core hours of business of 09:00am to 5:15pm.
Your normal hours of work will be both within and outside of these normal core

- 2 -



--------------------------------------------------------------------------------



 



      hours of business and will be set according to the business needs of the
Company and your availability due to the separate business needs of Travelport
plc. The Company reserves the right to vary your normal hours of work at its
discretion to meet business needs and/or improve operational efficiency but
without increasing the normal number of hours worked.

  8.2   You will be required to work such additional hours as may be necessary
for the proper performance of your duties, for which you will receive no
additional payment.     8.3   You agree that the maximum weekly working time
limits in regulation 4 (1) of the Working Time Regulations 1998 do not apply to
you, and that you shall give the Company three months notice in writing if you
wish regulation 4 (1) to apply to you.     8.4   You agree to co-operate fully
in assisting the Company to maintain such records of your working hours as may
be required from time to time.

  9.   Holidays and holiday pay

  9.1   The holiday year runs from 1 January to 31 December.     9.2   In
addition to the usual public holidays, your total entitlement to paid holiday
under both this contract and the service agreement by and between you and
Travelport plc dated 17 March 2010 shall be 25 working days’ in each holiday
year of employment, increasing to 27 days after five continuous years’ service
and 29 days after ten continuous years’ service. Holidays shall be paid at your
basic rate of pay.     9.3   If the 5th and 10th anniversaries of your
commencement date fall during the first six months of a holiday year then your
two day increase of holiday entitlement will be available to you following the
anniversary date. If these anniversaries fall during the second six months of a
holiday year then your holiday entitlement following the anniversary date will
increase by only one day for that year.     9.4   Where you are employed for a
part of a holiday year only — either on commencement or termination of your
employment — you will be entitled to paid holiday pro rata to the number of
complete calendar months worked by you in the relevant holiday year.     9.5  
The dates of any period of holiday must be approved by your manager. Although
the Company will agree to your proposed holiday dates wherever possible, it
reserves the right to withhold approval where necessary for administrative or
business reasons. Consent will not normally be given to your taking more than
ten consecutive working days holiday.

- 3 -



--------------------------------------------------------------------------------



 



  9.6   In exceptional circumstances and with the prior written consent of your
Manager, up to five days unused holiday entitlement may be carried forward to
the next year. Any such days must be taken by 31 March in the next holiday year.
    9.7   On the termination of your employment, where you have taken more or
less than your accrued holiday entitlement as calculated above, an adjustment
based on your normal rate of pay will be made to your final pay by way of a
deduction or an additional payment as appropriate.

  10.   Sickness and sick pay

  10.1   If you are absent from work due to sickness or injury or for any other
reason you must let the Company know by 10.00 am on your first day of absence
that you will be unable to attend. If it is not possible for you or someone on
your behalf to contact the Company by this time then you must ensure that
contact is made as soon as is reasonably practical thereafter. If you are absent
over a period of time, you must keep the Company advised regularly of your
progress and of your likely return date. Your manager will be your first point
of contact for these purposes.     10.2   If you are absent due to sickness or
injury for half a day or more, immediately you return to work you must complete
a sickness self-certification form and submit it to your manager for his/her
signature and authorisation. Template self-certification forms are available on
the Company’s Intranet.     10.3   If you are absent for more than seven
consecutive days (including Saturdays and Sundays) due to sickness or injury you
must obtain a doctor’s certificate in respect of your absence to date and any
anticipated future absence and give it or send it immediately to your manager.
Thereafter any further absence must continue to be supported by doctor’s
certificates. If you wish to return to work following a period of sickness
absence and your doctor’s certificate is for an open ended period or for a
period which has not expired then the Company will only allow you to return to
work if you submit a further doctor’s certificate confirming that you are once
more fit for work.     10.4   Failure to comply with the above procedures may
result in the loss of Company sick pay (referred to below) and may also
disqualify you from receiving Statutory Sick Pay (“SSP”).     10.5   The
Company’s sick pay year runs from 1 April to 31 March. Provided you have
complied with the requirements detailed above, the Company will continue to pay
you at your normal rate of pay under this contract during any unavoidable
absence through sickness or injury in any given sick pay year (whether the
absence is continuous or intermittent) for a period of 26 weeks.         Any
payment made to you under this provision will include any entitlement which you
may have to receive SSP from the Company. Company sick pay will be reduced by
the amount of any Social Security benefits recoverable by you (whether or not
recovered) in respect of your illness or injury. Any payments

- 4 -



--------------------------------------------------------------------------------



 



      made in addition to your entitlement to Company sick pay as detailed above
will be made entirely at the Company’s discretion.

  10.6   Where the relevant anniversary of your commencement of employment falls
part way through a sick pay year your entitlement to Company sick pay for the
sick pay year in question will increase immediately upon that anniversary date,
but any sick pay already paid to you during that sick pay year will be offset
against your new entitlement.     10.7   If you are absent during one sick pay
year (“year 1”) and your absence continues into the next sick pay year (“year
2”) or if your absence in year 2 commences within four weeks of your absence in
year 1 then the absence which falls in year 2 will be regarded as if it had
fallen within year 1 and your entitlement to Company sick pay will be calculated
by reference to your unexhausted sick pay entitlement (if any) for year 1. In
this case you will only qualify to claim Company sick pay in respect of your
entitlement for year 2 once you have returned to work for a continuous period of
at least four working weeks before incurring any further sickness absence. Until
you have qualified to receive Company sick pay in year 2 as described above any
further absence from work due to sickness or injury will also be regarded as
having occurred in year one.     10.8   You may be eligible to receive SSP
payments before you become entitled to Company sick pay or once your entitlement
to Company sick pay in any given sick pay year has been exhausted in which case
you will receive payment at the SSP rate during your absence until your SSP
entitlement has been exhausted. Your “qualifying days” for SSP purposes are
Monday to Friday (inclusive).     10.9   If you are absent from work due to an
accident which occurred or a condition which was sustained as a result of the
act or omission of a third party any sick pay paid to you by the Company in
respect of your absence will be paid as a loan which you must repay to the
Company if you are successful in recovering damages in respect of your absence
from work.     10.10   The Company will be entitled, at its expense, to require
you to be examined by an independent medical practitioner of the Company’s
choice at any time (whether or not you are absent by reason of sickness or
injury) and you agree that the doctor carrying out the examination may disclose
to and discuss with the Company the results of the examination.     10.11   For
the avoidance of doubt the Company will be entitled to terminate your employment
in accordance with the terms of this Contract (whether with or without notice as
appropriate in the circumstances) during any period of sickness absence.

  11.   Pension and other benefits

  11.1   The Company operates a defined contribution pension plan. The Company
will make pension contributions based on your basic annual salary under this

- 5 -



--------------------------------------------------------------------------------



 



      agreement in equal monthly instalments in arrears into the defined
contribution pension plan subject to the rules of the scheme and the tax reliefs
and exemptions available from HM Revenue & Customs. The value of such
contributions is based upon the value of the contributions made by you. If you
contribute a minimum of 3% of your basic annual salary, the Company will
contribute 6%. If you contribute a minimum of 10% of basic annual salary, the
Company will contribute 15%. If you choose to join this pension plan then the
your basic salary with the Company will be reduced by the amount that you elect
to be invested into the pension plan, in accordance with the membership category
selected.

  11.2   During your employment you will be entitled to participate at the
Company’s expense in the Company’s schemes relating to the following:

  (a)   private medical expenses insurance, including family cover for nominated
dependents;     (b)   permanent health insurance;     (c)   life assurance of
four times your base salary under this agreement;     (d)   Well Being
programme;

      subject to the rules of these schemes which may be revised from time to
time. Your eligibility to participate in these schemes and to receive benefits
under them shall cease upon termination of your employment for whatever reason.
    11.3   Participation in the permanent health insurance (PHI) scheme is
strictly subject to the rules of the scheme which may change from time to time.
You will be entitled to receive benefits under the PHI scheme only in the
circumstances and for so long as the Company continues to receive benefits from
the insurer who operates the scheme. Your entitlement to receive benefits will
therefore cease if your employment is terminated or if you are able to work to
your normal capacity again, if you die, or if you reach normal retirement age or
if the insurer considers that you no longer satisfy the scheme’s other
eligibility requirements.     11.4   During your employment, you shall be
entitled to participate in the equity award programs established for the benefit
of the Company’s employees, subject to the rules of the applicable program as in
effect from time to time. The amount of any equity award grant made to you
pursuant to such programs shall be in the sole discretion of the Company.    
11.5   During your employment, you shall be eligible for a car allowance of
£1,275 gross per month.     11.6   During your employment, you will be provided
with the services of the Company appointed tax advisors to a maximum value of
£3,500 per annum.

- 6 -



--------------------------------------------------------------------------------



 



  11.7   During your employment, you are entitled to an annual travel allowance
of £5,000 gross per annum in accordance with the prevailing Company policy.    
11.8   The Company reserves the right to vary, replace or discontinue all or any
of these schemes from time to time.

  12.   Confidentiality

  12.1   You shall not either during the continuance of your employment or at
any time thereafter:

  (a)   disclose or communicate to any person or permit or enable any person to
acquire any Confidential Business Information other than for any legitimate
purposes of a Group Company; or     (b)   use or attempt to use any of the
Confidential Business Information in any manner which may injure or cause loss
either directly or indirectly to any Group Company or its Clients or may be
likely to do so or for any purpose other than in the discharge of your duties
hereunder; or     (c)   sell or seek to sell to anyone Confidential Business
Information other than for any legitimate purposes of a Group Company; or    
(d)   obtain or seek to obtain any financial advantage direct or indirect from
the disclosure of Confidential Business Information other than for a Group
Company.         During the continuance of your employment and at all times
thereafter you shall use your best endeavours to prevent the unauthorised
publication or disclosure of the Confidential Business Information or any part
thereof.

  12.2   This Clause shall not apply to:

  (a)   information or knowledge which comes into the public domain     (b)  
other than in consequence of your default;     (c)   any information which you
have acquired other than through the performance of your duties for a Group
Company; or any information which is required to be disclosed by you by order of
a court of competent jurisdiction or an appropriate regulatory authority or
otherwise required by law.

  12.3   Nothing in this Agreement shall preclude you from making a protected
disclosure for the purposes of the Public Interest Disclosure Act 1998.

- 7 -



--------------------------------------------------------------------------------



 



  13.   Activities during your employment

  13.1   During your employment you may only be engaged, concerned or interested
(whether directly or indirectly) in any other trade, business or occupation with
the prior written consent of the Company, as set forth in the Travelport Code of
Business Conduct & Ethics (“the Code”). Subject to the provisions of the Code,
the Company will not unreasonably withhold such consent but consent will not be
given where the outside activity in question gives rise to any conflict of
interest with regard to the Company’s business or if it is likely to detract
from the proper performance of your duties under this contract.     13.2  
During your employment you must not, except with the Company’s written consent
and subject to the provisions of the Code, introduce to any other competing
business orders for goods or services with which the Company is able to deal.  
  13.3   During your employment you must not, except with the Company’s express
written consent or instructions, represent yourself as the Company’s authorised
agent save as is required in the normal course of your duties. You must not
communicate with any member of the press or media or publish any letter, article
or document on behalf of or referring to the Company without the express prior
permission of the Corporate Communications Department.

  14.   Intellectual Property

  14.1   All copyright, design rights, database rights, trademarks, and any
other intellectual property rights (other than patents) in any software,
databases, specifications, manuals, prototypes, records, documents, (including
all material stored in computer readable form), drawings, designs, business
ideas or methods and any other material or work (the “Materials”) of any
description that is capable of protection under the intellectual property laws
(other than patent law) or laws of confidence of any country which is made,
developed, created, devised or designed (whether alone or with any other person)
by you in the course of your employment will be the property of and will belong
to the Company unless otherwise agreed in writing by the Company.     14.2   You
agree that you will use the Materials only for the purpose of the Company’s
business and that you will return the Materials and all copies and extracts from
the Materials, to the Company on demand at any time and without demand on the
termination of your employment, howsoever arising.     14.3   You shall promptly
disclose full details of all inventions, discoveries, processes or formulae or
any other matter which is capable of patent protection under the intellectual
property laws of any country which is made, created, developed, or devised by
you in the course of your employment (“Inventions”) in writing to a Director of
the Company, and shall if requested by the Company deliver to the

- 8 -



--------------------------------------------------------------------------------



 



      Company all copies and material representations of such Inventions in your
possession, custody or control.

  14.4   To the extent that under the mandatory laws of any country an Invention
or any patent or other rights therein belongs to you, you shall on request by
the Company negotiate with the Company in good faith for the assignment or
license of the Invention and such rights to the Company.     14.5   All other
Inventions and all other rights therein shall belong to the Company, and, to the
extent not already legally owned by the Company, shall be held on trust for the
Company, and at the Company’s request and cost you shall execute any documents
and do all things necessary to substantiate the Company’s ownership thereof and
to obtain registration or protection thereof in any country.     14.6   You
irrevocably appoint the Company to be your attorney in your name, and on your
behalf:

  14.6.1   to execute any instrument, to do any thing, and generally to use your
name for the purpose of giving the Company (or its nominee) the full benefit of
the provisions of clauses 14.1 to 14.5 above; and     14.6.2   to give to any
third party a certificate in writing (signed by a director or secretary of the
Company) confirming that any instrument or act falls within the authority
conferred by this clause; such a certificate will be deemed to be conclusive
evidence that this is the case.

  14.7   Save as provided above, you shall keep all Inventions and all details
thereof confidential to yourself and any lawyer or patent agent instructed by
you. You shall not without the Company’s consent apply for protection or
registration in any country of any Invention belonging to the Company and shall
promptly inform the Company if you apply for protection or registration of an
Invention belonging to you in any country.

  15.   Disciplinary and grievance procedure         The Company has
disciplinary and grievance procedures which appear on the Company intranet. The
disciplinary and grievance procedures are not incorporated by reference in this
contract of employment and therefore do not form part of your contract of
employment.     16.   Termination of employment

  16.1   Subject as follows the Company can terminate your employment at any
time by giving you 12 months written notice.     16.2   You may terminate your
employment at any time by giving the Company at least 12 months written notice.

- 9 -



--------------------------------------------------------------------------------



 



  16.3     

  16.3.1   After notice of termination has been given by either you or the
Company, provided that the Company continues to provide you with your normal
salary and contractual benefits under this contract until your employment
terminates, the Company may at its absolute discretion at any time during your
notice period:

  (a)   exclude you from the premises of the Company and/or any Group Company;  
  (b)   require you to carry out specified duties other than your normal duties
or to carry out no duties;     (c)   require you to return any property
belonging to the Company which is in your possession;     (d)   require that you
resign immediately from any offices you hold in any Group Company;     (e)  
announce to employees, suppliers and customers that you have been given notice
of termination or have resigned (as the case may be); and     (f)   instruct you
not to communicate orally or in writing with suppliers, customers, employees,
agents or representatives of the Company or any Group Company until your
employment has terminated.

  16.3.2   Any outstanding holiday entitlement accrued before or during a period
of exclusion pursuant to clause 16.3.1 should be used during the exclusion
period with the prior agreement of the Company.

  16.4   The Company has the right to terminate your employment without notice
if you breach the material terms and conditions of your employment and/or in the
case of gross misconduct. Gross misconduct includes (but is not limited to)
dishonesty, fraud, insider dealing, breach of company confidentiality,
pilferage, being under the influence of alcohol or other substances at work,
flagrant disobedience of reasonable orders from superiors, causing actual or
threatening physical harm, harassment and causing damage to Company property.  
  16.5   The Company may also terminate your employment (with or without notice
depending upon the severity of the case) if it discovers that you provided the
Company with false information or deliberately misled the Company when applying
for employment.     16.6   The Company reserves the right, at its discretion, to
terminate this Contract immediately without giving the period of notice referred
to in clause 16.1 or 16.2

-10-



--------------------------------------------------------------------------------



 



      (as appropriate) by paying to you your basic salary (less deductions of
tax and national insurance) in lieu of all or part of your notice period as the
case may be.     16.7   Should you be involuntarily terminated for any reason
other than cause (as determined by the Company) or you resign in circumstances
where you are entitled to resign in response to a fundamental breach of contract
by the Company (by way of non-exhaustive example only, it is agreed that a
fundamental breach of either this contract or that certain service agreement
entered dated 17 March 2010 by and between you and Travelport plc shall for
these purposes only be treated as constituting a fundamental breach of contract
by the Company under this agreement, which shall include any reduction to your
overall base salary and bonus that is not remedied by the Company within 30 days
after written notice by you), and provided that you execute a compromise
agreement that will be provided to you by the Company in its standard form and
that will include a release of all claims against any Group Company or any of
their directors, officers, agents or employees, a non-competition provision for
12 months following your termination of employment, and a non-solicitation
provision for 12 months following your termination from employment, you shall be
entitled to receive the following benefits, which, except as expressly provided
herein in clause 16.6, shall be in lieu of any severance or separation benefits
under any and all other severance plans, policies and agreements that may
entitle you to severance or separation benefits and which shall be less
deductions of tax and national insurance:

  16.7.1   A lump sum payment that is equivalent to 12 months of your base
annual salary payable under this agreement at the time of termination;    
16.7.2   A lump sum payment equal to your then current annual target bonus
payable to you with respect to your service under this agreement for the year in
which your employment terminates, pro-rated based upon the number of days you
were employed with the Company during the year of termination and for which you
have not otherwise received or been eligible for a bonus, and in lieu of any
other bonus for the period in which you are terminated; and     16.7.3   vesting
of the awards granted pursuant to any equity plan of the Company (including
without limitation under the Travelport plc IPO Incentive Scheme or Performance
Share Plan (or any successor plan(s) established by the Company or any of its
affiliates)), in each case as, and to the extent, described in the documentation
related to such awards; provided that in each case such vesting shall not be
less favourable to you than (1) in the case of an award which vests, in whole or
in part, on the basis of performance, the portion of such award which would have
vested assuming (i) that your employment continued for 18 months following the
termination of your employment, (ii) that the award vests ratably on a monthly
basis over the performance period, and (iii) performance at target, and (2) in
the case of an award which vests solely on the basis of

-11-



--------------------------------------------------------------------------------



 



      continued employment, the portion of the award that would have vested
assuming (i) that your employment continued for 18 months following the
termination of your employment, and (ii) that the award vests ratably on a
monthly basis over the vesting period; provided, however, that, for purposes of
this subparagraph 16.7.3, “target” shall be the amount of equity that would have
vested had the Company achieved its budgeted target level of performance
(measured at the time performance targets are put in place) and that in any
event it shall not be less than 66.7% of the award; further provided, however,
that nothing in this subparagraph 16.7.3 shall restrict the ability of the Board
to grant more favourable vesting terms to you.

  16.8   Upon termination of the Employment howsoever arising you will:

  16.8.1   resign from all offices, trusteeships or positions held by you in the
Company (or any other Group Company) and transfer all nominee shares held by you
in the Company (or any other Group Company) without compensation for loss of
office or otherwise and, should you fail to do so, your manager is irrevocably
authorised to appoint some person in your name and on your behalf to do, execute
and perform any acts, deeds, documents or things necessary to effect such
resignation or transfer;     16.8.2   deliver (or, if you are dead, of unsound
mind or bankrupt, then your personal representatives or such other persons as
may be appointed to administer your estate and affairs will deliver) up to the
Company or its authorised representative all property including (without
limitation) all documents, records, keys, correspondence, discs, tapes,
telephones, credit cards or other items in your possession or under his control
which relate in any way to the business or affairs or customers of the Company
(or any other Group Company) or are the property of the Company (or any other
Group Company) and all extracts or copies of them regardless of the medium on
which such extracts or copies are stored or held; and     16.8.3   not at any
time after the termination wrongfully represent yourself as being a director of
or employed by or connected with the Company (or any other Group Company) nor
make or publish any untrue or misleading statement or comment about the Company
(or any other Group Company) or their respective officers and employees.

  16.9   You acknowledge and agree that, notwithstanding that the personal
contact is between you and representatives of Clients, Suppliers, Agents and
Distributors (collectively referred hereafter as “Business Partners”), the
relationship with them is one which exists with the Company and is valuable to
the Company and that, so far as concerns those Business Partners whose business
is handled by you, it is capable of being damaged inter alia upon the cessation
for any reason of the contract of employment between the Company and you. For
the purposes of permitting the Company to ensure so far as possible that any
such damage is

-12-



--------------------------------------------------------------------------------



 



      minimised, and so as to preserve the Company’s relationship with its
Business Partners after the termination of the contract of employment, and to
ensure the continued proper servicing of the requirements of such Business
Partners, you hereby undertake generally to co-operate with the Company and
comply with the instructions of the Board in securing the handover of the
affairs of any such Client, Agent, Supplier or Distributor to any other
employee(s) designated by the Company in a manner which will or is designed to
ensure that the Company’s relationship with such Client is preserved and that
the Client continues to receive a proper service from the Company; and
acknowledges that any breach of the above undertakings may cause loss or damage
to the Company for which it may reasonably seek compensation or injunctive
relief from you.     16.10   With a view to ensuring that your departure can be
arranged with the minimum of inconvenience or disruption to the business of the
Company and its relationship with its Clients and its other employees, you
undertake to mutually agree with your manager the timing and manner of any
communication about your departure, and to refrain from informing any of your
colleagues (excluding your manager and the Board of Travelport plc or its
successor) about the proposed cessation of your employment hereunder, other than
within the agreed communication plan.     16.11   You acknowledge the right of
the Company to monitor and control the performance of its employees and ensure
the proper servicing of the requirements of its Clients, and acknowledge the
fiduciary obligations attaching to your position.

  17.   Company Property

On request and in any event on termination of your employment for any reason you
are required to return to the Company all company property including e.g. mobile
phones, computer hard and software including discs and all documents in whatever
form (including notes and minutes of meetings, customer lists, diaries and
address books, computer printouts, plans, projections) together with all copies
which are in your possession or under your control. The ownership of all such
property and documents will at all time remain vested in the Company.

  18.   Restrictive Covenants

  18.1   You acknowledge that in the course of your employment you are likely to
obtain knowledge of Group Companies’ trade secrets and other confidential
information and will have dealings with Clients, Suppliers, Agents and
Distributors (collectively referred hereafter as Business Partners) and that the
relationships with such Business Partners are proprietary rights belonging to
the relevant Group Company and that it is fair and reasonable for the Company to
seek to protect the interests of the Group by the provisions of this clause 18.

-13-



--------------------------------------------------------------------------------



 



  18.2   You shall not, either on your own account (whether directly or
indirectly) as a representative, employee, partner, director, financier,
shareholder or agent of any other person, firm, company or organisation:

  (a)   at any time during the Restricted Period hold any Material Interest in a
business which is either wholly or partially in competition with any of the
Businesses;     (b)   at any time during the Restricted Period, seek in any
capacity whatsoever any business, orders or custom for any Restricted Products
or Restricted Services from any Client with whom you have dealt at any time
during the period of twelve months prior to the Termination Date;     (c)   at
any time during the Restricted Period, accept in any capacity whatsoever orders
for any Restricted Products or Restricted Services from any Client with whom you
have dealt at any time during the period of twelve months prior to the
Termination Date;     (d)   at any time before or after the Termination Date,
induce or seek to induce by any means involving the disclosure or use of
Confidential Business Information any Business Partner to cease dealing with a
Group Company or to restrict or vary the terms upon which it deals with the
relevant Group Company;     (e)   at any time during the Restricted Period be
employed or engaged by any person who at any time during the period of twelve
months prior to the Termination Date shall have been a Business Partner for the
purpose of carrying out the same kind of work as you have performed for that
Business Partner during the period of twelve months prior to the Termination
Date;     (f)   at any time during the Restricted Period approach, solicit or
seek in any capacity whatsoever any business, orders or custom for any
Restricted Products or Restricted Services from any Supplier, Agent or
Distributor with whom you have dealt at any time during the period of twelve
months prior to the Termination Date;     (g)   at any time during the
Restricted Period deal with or accept in any capacity whatsoever orders for any
Restricted Products or Restricted Services from any Supplier, Agent or
Distributor with whom you have dealt at any time during the period of twelve
months prior to the Termination Date;     (h)   at any time during the
Restricted Period endeavour to entice away from the relevant Group Company or
knowingly employ or engage the services of or procure or assist any third party
so to employ or engage the services of any person who shall have been an
Employee;

-14-



--------------------------------------------------------------------------------



 



  (i)   at any time during the Restricted Period endeavour to entice away from
the relevant Group Company or knowingly employ or engage the services of or
procure or assist any third party so to employ or engage the services of any
person who shall have been providing consultancy services to the relevant Group
Company at any time in the period of twelve months immediately prior to the
Termination Date and who:

  (i)   by reason of his engagement as a consultant by such Group Company is
likely to be able to assist a business in or intending to be in competition with
such Group Company so to compete; or     (ii)   by reason of his engagement as a
consultant by such Group Company is likely to be in possession of any
Confidential Business Information; or

  (j)   at any time after the Termination Date represent yourself or permit
yourself to be held out by any person, firm or company as being in any way
connected with or interested in any Group Company.

  18.3   Whilst the restrictions referred to in this clause are regarded by the
parties hereto as fair and reasonable restrictions to be imposed on you, it is
hereby declared that the wording of this clause is severable and so much of the
same as a court of competent jurisdiction may regard as unreasonable shall (so
far as the same is possible) be deleted.     18.4   If after your employment
ends you propose to enter into any contract of employment, appointment or
engagement you must before so doing bring all the terms of this contract
(particularly clauses 12, 14, 17 and 18) to the attention of any proposed new
employer or organisation appointing you.

  19.   Normal retirement age

             Your normal retirement age is 65 years.

  20.   Deductions

You hereby authorise the Company to deduct from your pay (including holiday pay,
sick pay, bonus and pay in lieu of notice) any amounts which are owed by you to
the Company or any other company in the Group after due notification and
authority (including any costs incurred by the Company under the provisions of
the Company Car Policy as amended from time to time).

  21.   Rules policies, procedures

  21.1   You must comply at all times with the Company’s rules policies and
procedures relating to equal opportunities, harassment, health and safety,
e-mail and internet use, insider trading and all other rules and procedures
introduced by the Company

-15-



--------------------------------------------------------------------------------



 



      from time to time. Copies of all rules, policies and procedures appear in
the Employee Handbook.     21.2   In addition to those rules policies and
procedures detailed in clause 21.1 above, you must comply at all times with the
Code and any Code Supplements, as amended from time to time. You will be given a
copy of the Code annually, and will also be made aware of any material updates.
    21.3   For the avoidance of doubt the rules, policies and procedures
detailed in clause 21.1 and the Code detailed in clause 21.2 above are not
incorporated by reference into this contract, are non-contractual and may be
changed, replaced or withdrawn at any time at the discretion of the Company.    
21.4   Any breach of the Company rules, policies or procedures or the Code may
result in disciplinary action being taken against you, and in turn may,
dependent upon the circumstances and the seriousness of the matter concerned,
result in the termination of your employment.

  22.   Data Protection

  22.1   You agree that personal data (including sensitive data) relating to you
which has been or is in the future obtained by the Company may be held and
processed by the Company (and where necessary its agents or appointed third
parties) either by computer or manually for any purpose relating to the
administration, management and operation of your employment, or in relation to
the Company’s legal obligations or business needs.     22.2   The Group has
offices in various countries throughout the world and it may be necessary for
one or more of the Group’s overseas offices to have access to information held
about you by the Company in the UK. However it is only intended by the Company
that information about you will be used by the Group’s overseas offices for the
purpose of enabling the Group to deal with personal issues connected with your
employment, including advising relevant statutory authorities in order to obtain
a work permit or visa or assisting in your secondment to an overseas office or
for pay roll purposes. You agree that the Company may where appropriate transfer
personal data (including sensitive data) relating to you to the Group’s overseas
offices.     22.3   You agree and give authorisation that your company
electronic mail and computing resources will be accessible to the company
without any further prior consent during your employment and where appropriate
after leaving the company. All user ID and passwords combinations may be reset
for access in appropriate business circumstances.

  23.   Entire agreement

      This contract contains the entire and only agreement between us and
supersedes all previous agreements between you and the Company, including
without

-16-



--------------------------------------------------------------------------------



 



      limitation the Contract of Employment dated 1st October 2009 between you
and Travelport International Ltd. (the “Prior Agreement”); provided, however,
nothing in this contract amends or supersedes (w) the Management Equity Award
Agreements between you and TDS Investor (Cayman) L.P., (x) the amendments to the
May 1, 2009 Management Equity Awards Agreement between you and TDS Investor
(Cayman) L.P. as set forth in Sections 16.8 (including Subsections 16.8.1
through 16.8.5, inclusive) and Section 16.9 of the Contract of Employment dated
1st October 2009 between you and Travelport International Ltd., (y) that certain
executive director letter of appointment by and between Travelport plc and you
dated 17 March 2010 for services as an executive director and (z) that certain
service agreement by and between Travelport plc and you dated 17 March 2010,
each of which remain in full force and effect. For the avoidance of doubt, the
Prior Agreement remains in full force and effect until this Agreement takes
effect upon the completion of the IPO. In addition, it is the intention of the
parties hereto that this agreement, the contract of employment between you and
Travelport plc dated 17 March 2010 and that certain executive director letter of
appointment by and between you and Travelport plc dated 17 March 2010 will
provide economic benefits (including without limitation base salary, bonus and
severance) to you that are, collectively, no worse than provided to you in the
Prior Agreement, and that this agreement shall be interpreted accordingly.

  24.   Changes to your Contract

  24.1   The Company reserves the right to make reasonable changes to any of
your terms and conditions of employment.     24.2   If the Company changes any
of the terms and conditions of your employment it will notify you in writing at
least one month in advance of the changes taking effect.

  25.   Meaning of words used

In this contract “Group” means the Company any holding company of the Company
for the time being and any subsidiary (as defined in Section 736 of the
Companies Act 1985) for the time being of the Company or its holding companies
(including without limitation Travelport plc) and “Group Company” means any
company in the Group.

  26.   Definitions

In this agreement the following definitions apply:
“Agent” means all and any travel agents and any other person, firm, company or
organisation materially engaged in the business of travel agency with whom you
have had contact or about whom you became aware of or informed in the course of
your employment:

  (a)   who shall at the Termination Date be negotiating with a Group Company to
be involved in the supply of Restricted Products or Restricted Services; or

-17-



--------------------------------------------------------------------------------



 



  (b)   who has at any time during the period of twelve months prior to the
Termination Date been involved in the supply of Restricted Products or
Restricted Services to a Group Company.

“Associated Company” means any company 20 per cent or more of the equity share
capital of which is owned directly or indirectly by the Company (applying the
provisions of section 838 of the Income and Corporation Taxes Act 1988 in the
determination of ownership), or any other Group Company or any company to which
the Company (or any other Group Company) renders managerial, administrative or
technical services;
“Businesses” means all and any trades or other commercial activities of any
Group Company:

  (a)   with which you shall have been concerned or involved to any material
extent at any time during the period of twelve months prior to the Termination
Date and which the relevant Group Company shall carry on with a view to profit;
or:     (b)   which the relevant Group Company shall at the Termination Date
have determined to carry on with a view to profit in the immediate or
foreseeable future and in relation to which you shall at the Termination Date
possess any Confidential Business information;

“Client” means any person, firm, company or organisation with whom you had
contact or about whom you became aware of or informed in the course of your
employment:

  (a)   who shall at the Termination Date be negotiating with a Group Company
for the supply of any Restricted Products or the provision of any Restricted
Services; or     (b)   to whom a Group Company shall at any time during the
period of twelve months prior to the Termination Date have supplied any
Restricted Products or provided any Restricted Services;

“Confidential Business Information” means all and any Corporate Information,
Marketing Information, Technical Information and other information (whether or
not recorded in documentary form or on computer disk or tape) which is of a
commercially sensitive or confidential nature and any information in respect of
which the Company owes an obligation of confidentiality to any third party:-

  (a)   which you have acquired at any time during your employment by the
Company but which does not form part of your own stock in trade; and     (b)  
which is not readily ascertainable to persons not connected with the Company
either at all or without a significant expenditure of labour, skill or money;

“Corporate Information” means all and any information (whether or not recorded
in documentary form or on computer disk or tape) relating to the business
methods, corporate plans, management systems, finances, maturing new business
opportunities or research and development projects of any Group Company;

-18-



--------------------------------------------------------------------------------



 



“Distributor” means any person, firm, company or organisation with whom you had
contact or about whom you became aware of or informed in the course of your
employment :

  (a)   who has pursuant to a contract provided sales and marketing services to
a Group Company in any territory of the world during the period of twelve months
prior to the Termination Date; or     (b)   who shall at the Termination Date be
negotiating with a Group Company to provide sales and marketing services to a
Group Company in any territory of the world;

“Employee” means:

  (a)   any person who is or was, at any time during the period of twelve months
ending on the Termination Date employed or engaged by a Group Company in a
senior management, senior sales, senior technical or legal position and who, by
reason of such a position, possesses any Confidential Business Information or is
likely to be able to solicit the custom of any Client or to induce any Client to
cease dealing with the relevant Group Company, were he or she to accept the
employment or engagement offered and with whom you shall have dealt at any time
during the period of 12 months prior to the Termination Date; or     (b)   any
person who is or was, at any time during the period of twelve months ending on
the Termination Date employed or engaged by a Group Company and who at any time
in the six months preceding the Termination Date reported to you directly or
indirectly, and with whom you worked on anything other than an occasional basis
during that six month period;

“Group” means all Group Companies from time to time;
“Group Company” means the Company and any Subsidiary or Holding Company of the
Company and any Subsidiary of that Holding Company (and any Associated Company)
from time to time;
“Holding Company” means a holding company as defined in section 736 of the
Companies Act 1985.
“Marketing Information” means all and any information (whether or not recorded
in documentary form or on computer disk or tape) relating to the marketing or
sales of any past, present or future product or service of a Group Company
including, without limitation, sales targets and statistics, market research
reports, sales techniques, price lists, discount structures, advertising and
promotional material, the names, addresses, telephone numbers, contact names and
identities of clients and potential clients, commercial, technical contacts of
and suppliers and potential suppliers or consultants to a Group Company, the
nature of their business operations, their requirements for any product or
service sold or purchased by a Group Company and all confidential aspects of
their business relationship with the relevant Group Company;
“Material Interest” means:

-19-



--------------------------------------------------------------------------------



 



  (a)   the holding of any position as director, officer, employee, consultant,
partner, principal or agent;     (b)   the direct or indirect control or
ownership (whether jointly or alone) of any shares (or any voting rights
attached to them) or debentures save for the ownership for investment purposes
only of not more than 3 per cent of the issued ordinary share of any company
whose shares are listed on any Recognised Investment Exchange (as defined in
section 207 of the Financial Services Act 1986); or     (c)   the direct or
indirect provision of any financial assistance;

“Restricted Period” means the period of twelve months commencing on the
Termination Date unless the Company shall have exercised its right to place you
on “garden leave” in accordance with clause 16.3 above in which case such period
of twelve months shall be reduced by such period as you have spent on “garden
leave”;
“Restricted Products” means all and any products of a kind which shall be dealt
in, produced, marketed or sold by a Group Company in the ordinary course of the
Businesses;
“Restricted Services” means all and any services of a kind which shall be
provided by a Group Company in the ordinary course of the Businesses;
“Subsidiary” means a subsidiary as defined in section 736 of the Companies Act
1985;
“Supplier” means any person, firm, company or organisation with whom you had
contact or about whom you became aware of or informed in the course of your
employment:

  (a)   who shall at the Termination Date be negotiating with a Group Company to
supply goods and/or services; or     (b)   from whom a Group Company shall at
any time during the period of twelve months prior to the Termination Date have
obtained any goods and/ or services;

“Technical Information” means all and any trade secrets, source codes, computer
programs, inventions, designs, know-how discoveries, technical specifications
and other technical information (whether or not recorded in documentary form or
on computer disk or tape) relating to the creation, production or supply of any
past, present or future product or service of a Group Company;
“Termination Date” means the date on which your employment hereunder terminates
and references to “following the Termination Date” shall be construed as from
and including such date of termination.

  27.   Notices

  27.1   Each party to this agreement may give any notice or other communication
under or in connection with this agreement by letter or facsimile transmission
addressed to the other party. The address for service for you shall be the
address provided to

-20-



--------------------------------------------------------------------------------



 



      the Company by you and the address for service for the Company shall be as
set forth in 27.2.4.     27.2   Any notice or other communication will be deemed
to be served:

  27.2.1   if personally delivered, at the time of delivery and, in proving
service, it shall be sufficient to produce a receipt for the notice signed by or
on behalf of the addressee;     27.2.2   if by letter, at noon on the Business
Day after such letter was posted and, in proving service, it shall be sufficient
to prove that the letter was properly stamped first class addressed and
delivered to the postal authorities; and     27.2.3   if by facsimile
transmission, at the time and on the day of transmission, and, in proving
service, it shall be sufficient to produce a transmission report from the
sender’s facsimile machine indicating that the facsimile was sent in its
entirety to the recipient’s facsimile number.     27.2.4   Details for service
of any notice or other communication on the Company are as follows:

      Eric Bock, General Counsel
c/o Travelport International Ltd.
405 Lexington Avenue
57th Floor
New York, NY 10174
Fax: (212) 915-9169

  28.   Change in Control.

  28.1   In the event that a Change in Control (as hereinafter defined) occurs
during your employment, you shall be entitled to vesting of any unvested
equity-based awards then held by you with respect to the Company or its
affiliates as, and to the extent, described in the definitive documentation
related to such awards, provided that such vesting shall be no less favorable
than (i) with respect to any unvested awards granted pursuant to the TDS
Investor (Cayman) L.P. 2006 Interest Plan or any unvested awards granted
pursuant to the Travelport plc IPO Incentive Scheme, you shall be entitled to
full and immediate vesting of all such awards (including, for the avoidance of
doubt, any unvested equity that is eligible for “catch up” vesting) and
(ii) with respect to any unvested awards granted subsequent to the IPO
(including pursuant to the Travelport plc Performance Share Plan), you shall be
entitled to (A) in the case of an unvested award that vests, in whole or in
part, on the basis of performance, vesting at target and (B) in the case of an
unvested award that vests solely based upon the passage of time and continued
employment, full and immediate vesting of all such awards; provided, however,
that, for purposes of this paragraph 28.1, “target” shall be the amount of
equity that would have vested had the Company achieved its budgeted target level
of performance

-21-



--------------------------------------------------------------------------------



 



      (measured at the time performance targets are put in place) and that in
any event it shall not be less than 66.7% of the award; further provided,
however, that nothing in this paragraph 28.1 shall restrict the ability of the
Board to grant more favorable vesting or terms to you.     28.2   A “Change in
Control” shall be deemed to have occurred if the event or events set forth in
any of the following paragraphs shall have occurred:

  28.2.1   any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Travelport plc (not including in the securities
beneficially owned by such Person any securities acquired directly from
Travelport plc or its affiliates) representing 50% or more of the combined
voting power of Travelport plc’s then outstanding securities, excluding any
Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (I) of paragraph 28.2.2 below; or     28.2.2   there is
consummated a merger or consolidation or scheme of arrangement of Travelport plc
or any direct or indirect subsidiary of Travelport plc with any other
corporation or other entity, other than (I) a merger, consolidation or scheme of
arrangement which results in the voting securities of Travelport plc outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of Travelport plc or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (II) a
merger, consolidation or scheme of arrangement effected to implement a
recapitalization of Travelport plc (or similar transaction) in which no Person
is or becomes the Beneficial Owner, directly or indirectly, of securities of
Travelport plc (not including in the securities Beneficially Owned by such
Person any securities acquired directly from Travelport plc or its affiliates)
representing 25% or more of the combined voting power of Travelport plc’s then
outstanding securities; or     28.2.3   the shareholders of Travelport plc
approve a plan of complete liquidation or dissolution of Travelport plc or there
is consummated an agreement for the sale or disposition by Travelport plc of all
or substantially all of Travelport plc’s assets; or     28.2.4   any Person (or
group of Persons acting in concert) obtains control (within the meaning of
section 840 of the UK Income Tax and Corporation Taxes Act 1988 as if it applied
to a group of Persons acting in concert as well as a Person) of Travelport plc.

  28.3   For purposes of this clause 28, the following terms shall have the
meanings indicated below:

-22-



--------------------------------------------------------------------------------



 



  28.3.1   “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act.     28.3.2   “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.     28.3.3   “Person” shall
have the meaning given in Section 3(a)(9) of the Exchange Act, as modified and
used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (I) Travelport plc or any of its subsidiaries, (II) a trustee or other
fiduciary holding securities under an employee benefit plan of Travelport plc or
any of its affiliates, (III) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (IV) a corporation owned,
directly or indirectly, by the shareholders of Travelport plc in substantially
the same proportions as their ownership of shares in Travelport plc.

  29.   Tax Equalization

The Company may withhold from any amounts payable under this agreement such
income taxes and any other applicable tax and employee social security
contributions as may be required to be withheld pursuant to any applicable law
or regulation in the UK. Notwithstanding the foregoing, it is the intent of the
parties hereto that the Company shall equalize your income tax and any other
applicable tax and national insurance contributions obligation as if your
compensation and other benefits provided under this agreement were earned in
your home country and subject only to local income tax, any other applicable tax
and national insurance contributions in your home country. As such, the parties
hereto expressly acknowledge and agree that (i) the Company or its affiliates
shall pay all of your non-UK income tax and social security obligations
(including, without limitation, health levy, income levy and any other
applicable tax, and employee social security contributions to the extent that
you are not exempt from such contribution obligations in the non-UK location)
associated with your compensation and other benefits provided under this
agreement, in such amounts and at such times as required by applicable non-UK
income tax and social security law, and any other applicable law (whether
directly to the non-UK taxing authority, or through reimbursement to you on
finalization of the non-UK total liabilities), plus provide such additional
amounts as are required to gross up your compensation and benefits provided
under this agreement for any non-UK income taxes (including, without limitation,
health levy, income levy and any other applicable tax, and employee social
security contributions to the extent that you are not exempt from such
contribution obligations in the non-UK location) or other local income taxes and
any other applicable taxes and national insurance contributions of your home
country associated with the payments and reimbursements required by this
Section 29, notwithstanding any change in applicable tax or national insurance
contribution law after the date hereof.

  30.   Multiple Contracts of Employment

You and the Company expressly acknowledge and agree that another contract of
employment has been entered into between you and Travelport plc dated 17
March 2010.

-23-



--------------------------------------------------------------------------------



 



The parties’ intention is that your entitlement to benefits such as those set
out in clause 7 (Perquisites), clause 9 (Holidays and holiday pay), clause 10
(Sickness and sick pay), and clause 11 (Pension and other benefits, with
exception of clause 11.1 which deals with pension benefits) as set out in this
contract and the corresponding terms of the contract of employment between you
and Travelport plc dated 17 March 2010 shall not be read as being separate
and/or additional entitlements. Rather, these provisions shall be taken as
relating to the same entitlements which arise under the terms of both contracts
for the purposes of clarity only. You accept that the Company’s obligation in
relation to such benefits may be discharged by either the Company or Travelport
plc in their absolute discretion, and that once such liability has been
discharged by the Company or Travelport plc, you shall have no claim against the
other for the benefit or entitlement concerned.

-24-



--------------------------------------------------------------------------------



 



         
Signed on behalf of the Company by:
      Date
 
       
NAME:
       
 
       
TITLE:
       

     
Solely for purposes of paragraphs 16.7.3 and 28.1 hereof:
   
 
   
Signed on behalf of Travelport Holdings (Jersey) Limited (to be re-registered as
a public limited company and renamed Travelport plc) (“Travelport plc”) by:
  Date
 
   
NAME:
   
 
   
TITLE:
   

          EXECUTED and DELIVERED as a DEED    
 
        by Philip Emery in the presence of:    
 
       
Witness:
       
Signature:
 
 
   
 
       
Name:
 
 
   
 
       
Work Address:
 
 
   
 
       
Date:
 
 
   

By executing this deed you acknowledge that you have read this contract of
employment. Further, you understand, agree to and will abide by all the terms
and conditions of employment as set out above.

-25-